DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/US2019/024034 filed March 26, 2019.
In view of the preliminary amendment filed September 29, 2020, claims 1-12 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/043,483 (US 2021/0054119 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both the invention of claims 1-12 of instant application and claims 1-15 of copending Application No. 17/043,483 relates to polymerization processes comprising metallic activators having chemical structures that are significantly overlapping each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3, 6-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuiness et al. (US 2009/0209713 A1).


    PNG
    media_image1.png
    668
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    272
    589
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    89
    448
    media_image3.png
    Greyscale


McGuiness et al. (page 4, 0071-0075) disclose the monomers and comonomers that are suitable for the disclosed oligomerization process.

    PNG
    media_image4.png
    563
    449
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    85
    454
    media_image5.png
    Greyscale



McGuiness et al. (page 5, 0076-0078) disclose the type of catalyst suitable for the disclosed oligomerization process.

    PNG
    media_image6.png
    392
    459
    media_image6.png
    Greyscale



McGuiness et al. (page 5, 0079-0085) disclose the type of ligating compounds suitable for the disclosed oligomerization process.

    PNG
    media_image7.png
    617
    456
    media_image7.png
    Greyscale



Further, regarding the claimed “ionic metallic activator complex” of claims 1, 3, 6-9 and 11, McGuiness et al. (page 3, 0046-0049) disclose activators meeting the structural requirements  of claims 1, 3, 6-9 and 11 as claimed . There also [AI(C6F4O2)2] - and [AI{OC(CF3)2C(CF3)2O}2] -anions are mentioned. The corresponding cations are Ph3C+, Me2PhNH+ and (Et2O) 2 H+. 


    PNG
    media_image8.png
    564
    455
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    191
    450
    media_image9.png
    Greyscale



McGuiness et al. (page 8-12, 0132 to 0150, examples 2, 11, 13-20), the following activators are used: [(Et2O)2H][AI(OC6F5)4], [(Et2O)2H][AI(OC6F5)4] and [Ph3C] [AI{OC(CF3)3}4], [CrCI3{Ph2PN( IPr)PPh2}]2 is used as pro-catalysts in those examples.

    PNG
    media_image10.png
    325
    457
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    200
    455
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    499
    461
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    229
    456
    media_image13.png
    Greyscale




    PNG
    media_image14.png
    139
    461
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    249
    464
    media_image15.png
    Greyscale




    PNG
    media_image16.png
    386
    454
    media_image16.png
    Greyscale




    PNG
    media_image17.png
    288
    456
    media_image17.png
    Greyscale



McGuiness et al. (page 14, Table 1) clearly disclose oligomers or polymers prepared with the disclosed polymerization process. 


    PNG
    media_image18.png
    388
    450
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    312
    452
    media_image19.png
    Greyscale



Allowable Subject Matter
8.	Claims 2, 4, 5, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, providing that the ODP rejection is overcome.
9. 	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of McGuiness et al. (US 2009/0209713 A1) to render the present invention anticipated or obvious to one of ordinary skill in the art. There is inadequate teaching in McGuiness et al. is silent to teach pro-catalyst as defined in claim 2, about a compound with n=3, about an activator as defined in claim 5, about a cation as defined in claim 10 and about a process as described in the 12th claim, named claim 15. As a consequence, the subject-matter of claims 2, 4, 5, 10 and 12 is novel.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
August 5, 2021